Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Reasons for Allowance
Claims 1-3, 5, 8-12, 14-18, 21, and 23-25 are allowed. 
Independent claim 1 is allowed because the prior art does not teach or suggest an optical isolator device for one-way transmission of an optical beam comprising: an input, for the optical beam, having: at least one input fiber having a first end face, an input birefringent device being fixed on the first end face of the at least one input fiber and being disposed in optical communication therewith, and an input rotation device being fixed on the input birefringent device and being disposed in optical communication with the input birefringent device; an output, for the optical beam, having: at least one output fiber having a second end face and being positioned adjacent the at least one input fiber an output birefringent device being fixed on the second end face of the at least one output fiber and being disposed in optical communication therewith, and an output rotation device being fixed on the output birefringent device and being disposed in optical communication with the output birefringent device; an intermediate rotation device; a reflector disposed in optical communication with the intermediate rotation device and configured to reflect the optical beam incident thereto; in combination with the other recited limitations in the claim. 
Claims 2-3, 5, 8-12, 14-18, 21, and 23-25 are allowable as dependent upon claim 1.
Claim 26 is allowed. 
Independent claim 26 is allowed because the prior art does not teach or suggest an optical isolator device for one-way transmission of light comprising: first and second input optical fibers positioned adjacent one another on one side of a central axis, the first and second input fibers each having a first end face; an input splitting-combining device being fixed on the first end faces of the first and second input fibers and being disposed in optical communication with the first and second input optical fiber; an input optical rotation device being fixed on the input splitting-combining device and being disposed in optical communication with the input splitting-combining device; a lens in optical communication with the input optical rotation device; a rotator disposed in optical communication with the lens and configured to rotate a polarization direction of a light beam; a reflector; an output optical rotation device disposed in optical communication with the lens; an output splitting-combining device having the output optical rotation device fixed thereon and being disposed in optical communication with output optical rotation device; and first and second output optical fibers positioned adjacent one another on another side of the central axis, the first and second output optical fibers each having a second end face fixed on the output splitting-combining device and being disposed in optical communication with the output splitting-combining device; wherein the first and second input optical fibers and the first and second output optical fibers are arranged on a same side of the reflector; in combination with the other recited limitations in the claim. 
Prior art reference Jameson, Ralph (5,033,830; “Jameson”) is the closest prior art of record in this application. However, Jameson fails to disclose the input and output configuration limitations recited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER RADKOWSKI whose telephone number is (571)270-1613. The examiner can normally be reached on M-Th 9-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2883